     Case 3:03-cr-00073-RAM Document 348 Filed 02/26/21 Page 1 of 18
     Case 3:20-cv-01154-RAM Document 18 Filed 02/26/21 Page 1 of 18


                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO

 UNITED STATES OF AMERICA,

       Plaintiff,

             v.                               CIVIL. NO. 20-1154 (RAM)


 ANGEL FORTEZA-GARCIA,

       Defendant.



                            OPINION AND ORDER

RAÚL M. ARIAS-MARXUACH, District Judge

     Pending before the Court is Petitioner Angel Forteza-García’s

Second Motion to Vacate, Set Aside or Correct Sentence (“Second

Motion”)    pursuant   to   28   U.S.C.   §    2255.   (Docket   No.    2).   The

Assistant Federal Public Defender also filed a Memorandum of Law

in Support of Petitioner’s 28 U.S.C. § 2255 Motion (“Memorandum in

Support”) filed on Defendant’s behalf. (Docket No. 13). While the

Assistant    Federal   Public     Defender      has    competently     presented

Petitioner’s case, having considered the arguments of the parties,

the Court DENIES Petitioner’s Second Motion. (Docket Nos. 2, 13,

16 and 17). No certificate of appealability shall issue as the

Second Motion fails to make a substantial showing of the denial of

a constitutional right pursuant to 28 U.S.C. § 2253(c)(2). In

accordance with Rule 22(b)(1) of the Federal Rules of Appellate
      Case 3:03-cr-00073-RAM Document 348 Filed 02/26/21 Page 2 of 18
      Case 3:20-cv-01154-RAM Document 18 Filed 02/26/21 Page 2 of 18
Civil No. 20-1154 (RAM)                                                          2


Procedure, Petitioner may still seek a certificate directly from

the United States Court of Appeals for the First Circuit (“First

Circuit”).

                                   I.    BACKGROUND

    A. Criminal Case No. 03-cr-0073-2 (JAF)1

        On    March   12,   2003   a    Grand   Jury    returned    the   original

indictment in Case No. 03-cr-0073-2 (JAF). (Docket No. 7). The 6-

count        indictment     charged     Petitioner      Angel      Forteza-García

(“Petitioner”         or    “Forteza-García”)     and     co-defendants     Angel

Forteza-García and David Gómez-Olmeda with robbing and murdering

A.V.G., a confidential informant. Id.

        On September 24, 2003, Petitioner plead guilty to Count Three

of the original Indictment in Criminal Case no. 03-cr-0073-2

pursuant to a plea agreement. (Docket Nos. 7 and 124). Count Three

charged Petitioner and his co-defendants with a violation of 18

U.S.C. §§ 924(c)(3) and 924 (j) and 2 in the course of committing

a violation of Title 18 U.S.C. § 2114 (robbery of mail or any money

or property of the United States). Id.

        Judgment was entered against Forteza-García on January 15,

2004 and he was sentenced to Three-Hundred Twenty-Four (324) months

of imprisonment and five (5) years of supervised release. (Docket

No. 187).



1
 Any reference to a docket entry in this section will only refer to docket
entries in Criminal Case No. 03-0073-2.
      Case 3:03-cr-00073-RAM Document 348 Filed 02/26/21 Page 3 of 18
      Case 3:20-cv-01154-RAM Document 18 Filed 02/26/21 Page 3 of 18
Civil No. 20-1154 (RAM)                                                     3


  B. Civil Case No. 20-01154 (RAM)

     In the Memorandum in Support, Petitioner posits that his

conviction   under   18   U.S.C.   §§   924(c)   and   924(j)   and   2   for

unlawfully possessing, using, or carrying a firearm in relation to

a crime of violence resulting in murder as defined in 18 U.S.C. §

1111 must be vacated. (Docket No. 13 at 1). Petitioner avers that

the predicate crime underlying the Section 924(c) and (j) and 2

convictions, 18 U.S.C. 2114(a) (assault and robbery of money or

property of the United States or “postal robbery”), is not “a crime

of violence” under Section 924(c)(3)(A) (the “force clause”). Id.

at 1-2. Petitioner argues that: (a) postal robbery does “not

necessarily require as an element, the actual, threatened, or

attempted use of force[,]” and (b) the least culpable form of

postal robbery criminalizes “rather minimal” force not “capable of

causing physical pain or injury to another person.” Id. at 8-13.

     The Government responds that 18 U.S.C. § 2114 is a “crime of

violence” because according to multiple Circuit Courts, the word

“rob” in the statute refers to common-law robbery which requires

force or violence. (Docket No. 16 at 6-8). The Government also

argues that Petitioner’s Section 924(c) conviction is predicated

on the “aggravated modality” of 18 U.S.C. 2114(a). Id. at 8.

Lastly, the Government points to case law from the United States

District Court for District of Puerto Rico (“District of Puerto

Rico”) and other United States Circuit Courts of Appeals which
      Case 3:03-cr-00073-RAM Document 348 Filed 02/26/21 Page 4 of 18
      Case 3:20-cv-01154-RAM Document 18 Filed 02/26/21 Page 4 of 18
Civil No. 20-1154 (RAM)                                                      4


have concluded that 18 U.S.C. § 2114(a)’s “aggravated modality” is

a “crime of violence.” Id. at 9-10.

      The Court need not determine whether robbery or assault in

the first part of 18 U.S.C. § 2114(a) constitute “crimes of

violence.” Nor must it determine whether the offense in 18 U.S.C.

§   2114(a)     is   not   a   “crime   of   violence”   under     18   U.S.C.

924(c)(3)(B) (the “residual clause”) because the Supreme Court of

the United States has already declared the residual clause void

for vagueness. See United States v. Davis, 139 S. Ct. 2319 (2019).

Instead, for the following reasons explained below, the Court holds

that the predicate offense in this case is 18 U.S.C. § 2114(a)’s

“aggravated offense” which is a “crime of violence” under Section

924(c)(3)(A)’s “force clause.”

      First, 18 U.S.C. § 2114(a) is a divisible statute with an

aggravated offense that provides for enhanced penalties when a

victim is wounded, or the victim’s life is put in jeopardy using

a   dangerous    weapon.   Persuasive    precedent   from   several     United

States Courts of Appeals and the District of Puerto Rico have held

that the aggravated offense in 18 U.S.C. § 2114(a) constitutes a

“crime of violence” under Section 924(c)(3)(A)’s “force clause.”

      Second,    applying      the   modified   categorical      approach   by

examining the Indictment, the Plea Agreement, and the plea colloquy

confirms that Petitioner plead guilty to the aggravated offense in

18 U.S.C. § 2114(a).
      Case 3:03-cr-00073-RAM Document 348 Filed 02/26/21 Page 5 of 18
      Case 3:20-cv-01154-RAM Document 18 Filed 02/26/21 Page 5 of 18
Civil No. 20-1154 (RAM)                                                   5


                          II.   STANDARD OF REVIEW

       Under 28 U.S.C. § 2255, a prisoner in custody under a sentence

of a Federal Court may move the Court that imposed the sentence to

vacate, set aside or correct the sentence:

              [U]pon the ground that the sentence was
              imposed in violation of the Constitution or
              laws of the United States, or that the court
              was without jurisdiction to impose such
              sentence, or that the sentence was in excess
              of the maximum authorized by law or is
              otherwise subject to collateral attack.

       A petitioner’s post-conviction request for relief “must show

that    his   sentence   ‘reveal[s]   fundamental    defects    which,   if

uncorrected, will result in a complete miscarriage of justice.’”

Gandia-Maysonet v. United States, 2020 WL 5646457, at *2 (D.P.R.

2020) (quoting Lebron Ortiz v. United States, 2015 WL 2400746, at

*2 (D.P.R. 2015)). Thus, the petitioner bears the burden of

establishing the defect. Id.

       Likewise, “[w]hen a petition is brought under section 2255,

the petitioner bears the burden of establishing the need for an

evidentiary hearing.” U.S. v. McGill, 11 F.3d 223, 225 (1st Cir.

1993) (citations omitted). To determine whether the petitioner has

met this burden, “the court must take many of petitioner’s factual

averments as true,” but it need not “give weight to conclusory

allegations,      self-interested     characterizations,       discredited

inventions, or opprobrious epithets.” Id. (citation omitted). A

hearing on such a petition “generally is not necessary when a §
      Case 3:03-cr-00073-RAM Document 348 Filed 02/26/21 Page 6 of 18
      Case 3:20-cv-01154-RAM Document 18 Filed 02/26/21 Page 6 of 18
Civil No. 20-1154 (RAM)                                                 6


2255 motion (1) is inadequate on its face, or (2) although facially

adequate is conclusively refuted as to the alleged facts by the

files and records of the case.” Moran v. Hogan, 494 F.2d 1220,

1222 (1st Cir. 1974). Simply put, a Section 2255 motion “‘may be

denied without a hearing as to those allegations which, if accepted

as true, entitle the movant to no relief, or which need not be

accepted as true because they state conclusions instead of facts,

contradict the record, or are inherently incredible.’” McGill, 11

F.3d at 226 (quoting Shraiar v. United States, 736 F.2d 817, 818

(1st Cir. 1984)) (internal quotation omitted).

                              III. DISCUSSION

     No hearing has been requested or is necessary in this case

because the Petition presents only legal issues and does not

require   resolving    any   disputed   factual    issues.   See   Gandia-

Maysonet, 2020 WL 5646457, at *2 (quoting Miller v. United States,

564 F.2d 103, 106 (1st Cir. 1977)) (“Where there are no disputed

facts crucial to the outcome, leaving only questions of law, [§]

2255 does not require a hearing; the motion may be decided [...]

without oral presentation”).

  A. Section 924 (C)(3)(A) and the approaches to analysis of
     whether a predicate offense is a “crime of violence”.

     Section 924(c)(1) provides for enhanced penalties to:

           [A]ny person who, during and in relation to
           any crime of violence or drug trafficking
           crime (including a crime of violence or drug
           trafficking crime that provides for an
      Case 3:03-cr-00073-RAM Document 348 Filed 02/26/21 Page 7 of 18
      Case 3:20-cv-01154-RAM Document 18 Filed 02/26/21 Page 7 of 18
Civil No. 20-1154 (RAM)                                                         7


            enhanced punishment if committed by the use of
            a deadly or dangerous weapon or device) for
            which the person may be prosecuted in a court
            of the United States, uses or carries a
            firearm, or who, in furtherance of any such
            crime, possesses a firearm[.]

18 U.S.C. § 924(c)(1). Furthermore, Section 924(c)(3) contains two

definitions of the statutory term “crime of violence.” A “crime of

violence” is one that:

            (A) has as an element the use, attempted use,
            or threatened use of physical force against
            the person or property of another, or

            (B)     that by its nature, involves a
            substantial risk that physical force against
            the person or property of another may be used
            in the course of committing the offense.

18 U.S.C. § 924 (c)(3). Section 924(c)(3)(A) is known as the “force

clause”. See United States v. Rose, 896 F.3d. 104, 106 (1st Cir.

2018). Whereas section 924(c)(3)(B) is known as the “residual

clause.” Id. The Court need not dwell on subsection “B” as it has

been declared unconstitutional. See Davis, 139 S. Ct. at 2336.

     As    explained    by    the    First   Circuit,     the   first   step   in

determining whether a statute is a “crime of violence” under

Section 924(c)(3)(A)’s force clause, is to ascertain “whether the

criminal   statute     of    the    predicate   offense    is   indivisible    or

divisible.” King v. United States, 965 F.3d 60, 65 (1st Cir. 2020).

An indivisible statute contains a “single, indivisible set of

elements[,]” instead of containing alternative elements, “that

criminalizes a broader swath of conduct than the relevant generic
      Case 3:03-cr-00073-RAM Document 348 Filed 02/26/21 Page 8 of 18
      Case 3:20-cv-01154-RAM Document 18 Filed 02/26/21 Page 8 of 18
Civil No. 20-1154 (RAM)                                                       8


offense.” Descamps v. United States, 570 U.S. 254, 258 (2013).

This indivisible statute may also “enumerate[] various factual

means of committing a single element.” United States v. Faust, 853

F.3d 39, 52 (1st Cir. 2017); see also Mathis v. United States, 136

S.Ct.    2243,   2249   (2016)   (providing    hypothetical       examples   of

indivisible      statutes).   Conversely,      a   statute   is    considered

“divisible” when it “sets out one or more elements of the offense

in   the    alternative[,]”      thereby     “listing    potential    offense

elements.” Descamps, 570 U.S. at 257, 260. A “divisible” statute

therefore “comprises multiple, alternative versions of the crime.”

Id. at 262. Moreover, when “statutory alternatives carry different

punishments, then . . . they must be elements.” Mathis, 136 S.Ct.

at 2256.

        To determine whether an indivisible statute is a “crime of

violence,” courts apply a “categorical approach” that considers

“the elements of the crime of conviction, not the facts of how it

was committed, and assess[es] whether violent force is an element

of the crime.” United States v. Taylor, 848 F.3d 476, 491 (1st

Cir. 2017) (emphasis added). However, for divisible statutes,

courts use a “modified categorical approach.” This approach is

used when certain “alternative elements require the use, attempted

use, or threatened use of physical force while others do not[.]”

King, 956 F.3d at 66. It consists of analyzing a limited set of

Shepard     documents    “such    as   the    charging    documents,     plea
      Case 3:03-cr-00073-RAM Document 348 Filed 02/26/21 Page 9 of 18
      Case 3:20-cv-01154-RAM Document 18 Filed 02/26/21 Page 9 of 18
Civil No. 20-1154 (RAM)                                                   9


agreements, plea colloquies, jury instructions, and verdict forms

[...] to determine which of the statute’s alternative elements

formed the basis of the prior conviction.” United States v.

Delgado-Sánchez, 849 F.3d 1, 8 (1st Cir. 2017) (quoting United

States v. Castro-Vazquez, 802 F.3d 28, 35 (1st Cir. 2015). The

objective of looking at those documents is to “determine which of

the enumerated alternatives within the statute constituted the

actual crime of conviction.” King, 965 F.3d at 66 (citation

omitted).   These   documents   also   help   the   sentencing   court   to

“compare[] only this specific offense with the relevant generic

offense.” United States v. Burghardt, 939 F.3d 397, 406 (1st Cir.

2019) (citing Mathis, 136 S.Ct. at 2249). Moreover, “under the

modified categorical approach, if the crime of conviction involves

the use, attempted use, or threatened use of physical force against

the person or property of another, then the offense qualifies a

crime of violence under § 924(c)’s force clause.” King, 965 F.3d

at 66 (citation omitted).

  B. The aggravated offense in 18 U.S.C. § 2114(a) is a “crime of
     violence” for purposes of 18 U.S.C. § 924(c)(3)(A)’s force
     clause.

     Forteza-García     contends   that   “basic    postal   robbery,”   18

U.S.C. § 2114(a), the underlying crime to his 924(c)(3) conviction,

, is not a “crime of violence” for purposes of 924(c)(3)(A)’s force

clause because it purportedly criminalizes “rather minimal force”

that does not require “force capable of causing physical pain or
     Case 3:03-cr-00073-RAM Document 348 Filed 02/26/21 Page 10 of 18
     Case 3:20-cv-01154-RAM Document 18 Filed 02/26/21 Page 10 of 18
Civil No. 20-1154 (RAM)                                                 10


injury to another person.” (Docket No. 13 at 10-12). The Court

disagrees. 18 U.S.C. § 2114(a) is a divisible statute with an

aggravated offense that is categorically a predicate “crime of

violence” under Section 924(c)(3)(A)’s force clause. Application

of the modified categorical approach leads to the conclusion that

Forteza-García plead guilty to 18 U.S.C. § 2114(a)’s aggravated

offense.

     The postal robbery statute provides that:

           A person who assaults any person having lawful
           charge, control, or custody of any mail matter
           or of any money or other property of the United
           States, with intent to rob, steal, or purloin
           such mail matter, money, or other property of
           the United States, or robs or attempts to rob
           any such person of mail matter, or of any
           money, or other property of the United States,
           shall, for the first offense, be imprisoned
           not more than ten years; and if in effecting
           or attempting to effect such robbery he wounds
           the person having custody of such mail, money,
           or other property of the United States, or
           puts his life in jeopardy by the use of a
           dangerous weapon, or for a subsequent offense,
           shall be imprisoned not more than twenty-five
           years.(Emphasis added).

18 U.S.C. § 2114(a). While the First Circuit has not weighed in on

the issue, multiple United States Courts of Appeals have concluded

that 18 U.S.C. § 2114(a) is a divisible statute. As the highlighted

text after the semicolon shows, the statute provides for an

increased penalty of imprisonment of up to twenty-five years when

in the course of the assault or robbery the defendant: (1) wounds
     Case 3:03-cr-00073-RAM Document 348 Filed 02/26/21 Page 11 of 18
     Case 3:20-cv-01154-RAM Document 18 Filed 02/26/21 Page 11 of 18
Civil No. 20-1154 (RAM)                                                 11


the person having custody of property of the United States; or (2)

puts the person’s life in jeopardy by the use of a dangerous

weapon. See United States v. Bryant, 949 F.3d 168, 174 (4th Cir.

2020); Knight v. United States 936 F.3d 495, 498-99 (6th Cir.

2019); United States v. Enoch, 865 F.3d 575, 5801-81 (7th Cir.

2017), cert. denied 138 S.Ct. 1015 (2018); United States v. Thomas,

703 F. App'x 72, 78 (3d Cir. 2017) (affirming appellant’s § 924(c)

conviction because “the jury had an adequate factual basis to

conclude that § 2114(a), committed while using and carrying a

firearm, is a crime of violence.”); In re Watts, 829 F.3d 1287,

1289-90 (11th Cir. 2016).

     Other judges in the District of Puerto Rico have reached the

same conclusion. See Rojas-Tapia v. United States, 2020 WL 3690398,

at *5 (D.P.R. 2020). The Court held therein that “Circuit Courts

have determined that 18 U.S.C. § 2114(a) carries a ‘separate

aggravated offense that includes the wounding or putting the

victim’s life in jeopardy by the use of dangerous weapon.’” Id.

(emphasis in original); see also, Rojas-Tapia v. United States,

458 F.Supp. 3d 111, 119-121 (D.P.R. 2020). The Court further notes

that Petitioner and the Government agree that we are dealing with

a divisible statute. (Docket Nos. 13 at 8-9, 12; 16 at 8).

     The aggravated offense in 18 U.S.C. § 2114(a) is “crime of

violence” for Section 924 purposes because “wounding” and putting

a victim’s life “in jeopardy” with a “dangerous weapon” are
     Case 3:03-cr-00073-RAM Document 348 Filed 02/26/21 Page 12 of 18
     Case 3:20-cv-01154-RAM Document 18 Filed 02/26/21 Page 12 of 18
Civil No. 20-1154 (RAM)                                                  12


elements that entail “the use, attempted use, or threatened use of

physical force against the person.” 18 U.S.C. § 924(c)(3)(A). The

Seventh Circuit Court of Appeals (“Seventh Circuit”) reached a

similar conclusion in United States v. Enoch when it concluded

that the second part of 18 U.S.C. § 2114(a) is a crime of violence

under    Section   924(c)(3)’s   force   clause   in   a   case   involving

brandishing of a weapon. See Enoch, 865 F.3d at 582. As aptly put

by the Seventh Circuit:

            We cannot see how a defendant can brandish a
            gun in such a manner as to put the life of a
            victim in jeopardy without committing an
            offense that “has as an element the use,
            attempted use, or threatened use of physical
            force against the person and property of
            another.”


Id. (quoting 18 U.S.C. § 924(c)(3)(A)) (emphasis added). See also

United States v. Dowd, 451 F.3d 1244, 1252 n.8 (11th Cir. 2006)

(holding that the aggravated § 2114(a) violations stemming from

the fact that the appellant placed the victim’s life in jeopardy

by using a dangerous weapon “undisputedly describes a crime of

violence.”); Rojas-Tapia, 2020 WL 36960398, at *5 (holding that

Petitioner‘s conviction under 18 U.S.C. § 2114(a) was a “crime of

violence” under Section 924(c)’s force clause because he used

firearms and placed the lives of postal employees in danger).

        Pursuant to the modified categorical approach, the Court

reviewed the Indictment, the Plea Agreement, and the plea colloquy.
     Case 3:03-cr-00073-RAM Document 348 Filed 02/26/21 Page 13 of 18
     Case 3:20-cv-01154-RAM Document 18 Filed 02/26/21 Page 13 of 18
Civil No. 20-1154 (RAM)                                                    13


(Case   No.    03-cr-0073-2,   Docket   Nos.   7,   124   and   232).   These

documents show that the predicate offense underlying Forteza-

García’s   Section    924(c)   conviction   is   18   U.S.C.    §   2114(a)’s

aggravated offense because Petitioner agreed to plead guilty to

the elements of “wounding” and putting A.V.G.’s life “in jeopardy”

with a “dangerous weapon” in the course of assaulting A.V.G with

the intent to rob, steal or purloin money of the United States

that’s was within A.V.G.’s custody. (Case No. 03-cr-0073-2, Docket

No. 232 at 18). Thus, Forteza-García’s Section 924(c) and (j)

convictions are valid.

     In the Plea Agreement, Petitioner plead guilty to Count Three

of the original Indictment which states that Petitioner and his

co-defendants:

              [A]aiding and abetting each other, and, aided
              and abetted by others to the Grand Jury
              unknown, did willfully, intentionally and
              unlawfully possess, use or carry a firearm
              during and in relation to a crime of
              violence…that is assaulting an individual who
              lawfully had charge, control, or custody of
              money of the United States, with intent to
              rob, steal, or purloin said money, as set
              forth in COUNT ONE herein, which is realleged
              and incorporated by reference herein, an
              offense that they could be prosecuted in a
              court of the United States as a violation to
              Title 18, United States Code, Section 2114,
              and, in the course of that crime of violence,
              the defendants herein unlawfully killed
              A.V.G., with malice aforethought through the
              use of a firearm, which is murder, as defined,
              in Title 19 United States Code Section 1111,
              by knowingly, willfully, deliberately and
              maliciously and with premeditation shooting
     Case 3:03-cr-00073-RAM Document 348 Filed 02/26/21 Page 14 of 18
     Case 3:20-cv-01154-RAM Document 18 Filed 02/26/21 Page 14 of 18
Civil No. 20-1154 (RAM)                                                          14


             A.V.G. with a firearm thus causing his death,
             all in violation of Title 18 United States
             Code Section 924 (j) and 2.


(Case No. 03-cr-0073-2, Docket No. 7 at 2-3; 124 at 1-2) (emphasis

added). The Indictment charged Petitioner and his co-defendants

with possessing and using a dangerous weapon, that is the firearm,

during the assault, robbery and killing of A.V.G. who had charge,

control, or custody of money of the United States. (Docket No. 7

at 2-3). To state the obvious, a firearm is a dangerous weapon

because “as used or attempted to be used, [it] may endanger the

life of or inflict great bodily harm on a person.” Taylor, 848

F.3d at 493-494; see also Rojas-Tapia, 2020 WL 3960398, at *6

(identifying a 9mm pistol, a .40 caliber semi-automatic Glock

pistol, and a semi-automatic AK-47 type assault rifle as “dangerous

weapons.”). Thus, Count Three stated all of the elements of a

violation of 18 U.S.C.§ 2114(a)’s aggravated offense. (Case No.

03-cr-0073-2, Docket Nos. 124 at 1-2; 232 at 17-18). In particular,

the Transcript of the September 24, 2003 Change of Plea reflects

where    Petitioner   was   read   Count   Three       by   the   Court   and   he

acknowledged the charges. (Case No. 03-cr-0073-2, Docket No. 232

at 10, 17-18, 26).

        By pleading guilty to Count Three, Petitioner plead guilty to

the   aggravated   offense    in   18   U.S.C.     §    2114(a)    because      the

indictment alleged that A.V.G. was wounded (mortally) and his life
     Case 3:03-cr-00073-RAM Document 348 Filed 02/26/21 Page 15 of 18
     Case 3:20-cv-01154-RAM Document 18 Filed 02/26/21 Page 15 of 18
Civil No. 20-1154 (RAM)                                                   15


was placed in jeopardy (taken) with a dangerous weapon in the

course of assaulting and robbing him while he had custody of money

belonging to the United States.         Moreover, even though Petitioner

did not plead guilty to Count One of the Indictment, that is a

violation to 18 U.S.C. § 20114(a), the plea colloquy demonstrates

that Petitioner agreed to plead guilty to a charge wherein he

admitted to having been involved in the assault, killing and

robbing of A.V.G. with a firearm. Id. at 18, 26, 30-31. Similarly,

during the plea colloquy and after the Government’s proffer of the

factual basis for Count Three, the Court asked Petitioner whether

he accepted his involvement in the killing and robbing of A.V.G.

and Petitioner replied in the affirmative “Yes.” Id. at 40. Thus,

Petitioner admitted to having committed the predicate offense. As

stated by several United States Courts of Appeals “[b]y its plain

language, section    924   does   not    require   that   a   defendant   be

convicted of, or even charged with, the predicate offense to be

found guilty of using or carrying a firearm in relation to the

predicate offense.” United States v. Frye, 402 F.3d 1123, 1127

(11th Cir. 2005). See also United States v. Munoz-Fabela, 896 F.2d

908, 911 (5th Cir. 1990) (“[I]t is only the fact of the offense,

and not a conviction, that is needed to establish the required

predicate.”); Harris v. United States, 2013 WL 12450621, at *3

(M.D. Fla. 2013) (“[A] defendant does not have to be convicted of,

or even charged with, the predicate offense to be found guilty of
     Case 3:03-cr-00073-RAM Document 348 Filed 02/26/21 Page 16 of 18
     Case 3:20-cv-01154-RAM Document 18 Filed 02/26/21 Page 16 of 18
Civil No. 20-1154 (RAM)                                                   16


using    or   carrying   a   firearm   in   relation   to   the    predicate

offense. Section 924 requires only that the crime of violence be

one that “may be prosecuted.”)

        Petitioner also contends that the Court should focus on the

least culpable conduct captured by the aggravated modality of 18

U.S.C. § 2114(a), a “simple robbery” which he argues is not a crime

of violence. (Docket No. 13 at 12-13). But, the whole point of

engaging in the modified categorical approach in the face of a

divisible statute is to determine “if the crime of conviction

involves the use, attempted use, or threatened use of physical

force    against   the   person   or   property   of   another,”    thereby

“qualifyi[ng] as a crime of violence under § 924(c)’s force

clause.” King, 965 F.3d at 66. As shown above, Petitioner’s

conviction included the element of “wounding” and “placing the

person’s life in jeopardy through the use of a dangerous weapon”

which undoubtedly qualifies his 18 U.S.C. § 2114(a)’s aggravated

offense as a “crime of violence.”

              Lastly, First Circuit precedent precludes any potential

argument that “aiding and abetting” a “crime of violence” does not

satisfy 924(c)’s force clause. According to First Circuit case

law, 18 U.S.C. § 2 “makes an aider and abettor ‘punishable as the

principal,’ and thus no different for purposes of the categorical

approach than one who commits the substantive offense.” United

States v. García-Ortiz, 904 F.3d 102, 109 (1st Cir. 2018) (citation
     Case 3:03-cr-00073-RAM Document 348 Filed 02/26/21 Page 17 of 18
     Case 3:20-cv-01154-RAM Document 18 Filed 02/26/21 Page 17 of 18
Civil No. 20-1154 (RAM)                                                      17


omitted). See also Gonzales v. Duenas Alvarez, 549 U.S. 183, 189

(2007)     (“[E]very      jurisdiction—all      States    and   the     Federal

Government—has      ‘expressly      abrogated    the     distinction’    among

principals    and   aiders    and   abettors”.);    Ocasio-Ruiz   v.    United

States, 2020 WL 4437858, at *9 n. 15 (D.P.R. 2020) (“[T]he fact

that Petitioner was charged as an “aider an abettor” does nothing

to change the underlying crime's category of “crime of violence”.);

Rojas-Tapia, 2020 WL 36960398, at *5 (holding that “since the

‘separate aggravated offense’ of 18 U.S.C. § 2114(a) is a ‘crime

of    violence’,    the    aiding    and   abetting      conviction     against

Petitioner constitutes a ‘crime of violence’ in itself.”). The

Court sees no reason to rule any differently in the case at bar.

     C. No certificate of appealability will be issued.

       28 U.S.C.A. § 2253(c)(2) establishes that a District Court

judge may only issue a certificate of appealability of a section

2255 proceeding “if the applicant has made a substantial showing

of the denial of a constitutional right.” In this case, the Court

will not issue a certificate of appealability because Petitioner

has failed to make such a showing. See Morales Torres v. United

States, 2019 WL 4744217 at *3 (D.P.R. 2019) (denying certificate

of appealability in a case dismissing Section 2255 petition because

Hobbs Act Robbery is a predicate crime of violence under Section

924 (c)’s force clause).
     Case 3:03-cr-00073-RAM Document 348 Filed 02/26/21 Page 18 of 18
     Case 3:20-cv-01154-RAM Document 18 Filed 02/26/21 Page 18 of 18
Civil No. 20-1154 (RAM)                                                 18


                              IV.   CONCLUSION

     Based on the foregoing, Petitioner Angel Forteza-García’s

Second Motion to Vacate, Set Aside or Correct Sentence pursuant to

28 U.S.C. § 2255 (Docket No. 2) is DENIED. Judgment of dismissal

WITH PREJUDICE will be entered accordingly.

     IT IS SO ORDERED.

     In San Juan, Puerto Rico, this 26th day of February 2021.

                                          S/ RAÚL M. ARIAS-MARXUACH
                                         United States District Judge
